Citation Nr: 1606047	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-41 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to extraschedular ratings for service-connected cervical spine injury status-post fusion C4-5, C5-6, and C6-7, currently rated as 20 percent disabling prior to January 31, 2007, and 30 percent disabling since May 1, 2007.

2.  Entitlement to increased ratings for thoracolumbar spine pain, currently rated as 10 percent disabling prior to April 20, 2006, and 40 percent disabling since April 20, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to December 1999. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and the VA RO in Waco, Texas.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Waco, Texas.

In November 2009, the Board remanded the claim for extraschedular ratings for the cervical spine disability for further development.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder has been raised by the record in an April 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2015 administrative review for extraschedular consideration, the Director of Compensation Service noted that VA should afford the Veteran another VA examination.  VA scheduled the appellant for an examination in September 2015, but she failed to report due to a medical condition.  In a January 2016 written brief presentation, the representative requested that VA afford the claimant another opportunity to report for another examination.  Therefore, the RO should schedule the Veteran for another examination.

Even though the Veteran has claimed that the Social Security Administration only has the records that she also submitted to VA, the AOJ should nonetheless obtain all records from the Social Security Administration.

The Veteran has received relatively treatment from Westport Family Medicine and underwent cervical spine surgery at the Irving Coppell Surgical Hospital on January 31, 2007.  VA should ask the Veteran to identify all treatment for her cervical spine disability and attempt to obtain all identified private treatment, to include all records from Westport Family Medicine since September 2008 and all records pertaining to the surgery at the Irving Coppell Surgical Hospital on January 31, 2007.

Since the Veteran has been treated by the VA North Texas Health Care System, the RO should obtain any additional records from that entity since October 2007.

In a September 2007 rating decision, the RO assigned a 20 percent disability rating for the thoracolumbar spine pain effective April 20, 2006.  In September 2008, the Veteran filed a timely notice of disagreement.  In a July 2012 rating decision, the AOJ assigned a 40 percent evaluation for the thoracolumbar spine disability effective April 20, 2006.  The RO considered this rating a full grant of benefits.  While this grant is part of the benefits sought on appeal, this assignment is not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the notice of disagreement remains pending.  A statement of the case addressing this claim needs to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all treatment for her cervical spine disability and obtain all identified treatment records.  Attempt to obtain all records from Westport Family Medicine since September 2008 and all records pertaining to the surgery at the Irving Coppell Surgical Hospital on January 31, 2007.  Regardless of the claimant's response, obtain all records from the VA North Texas Health Care System since October 2007.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of her cervical spine injury status-post fusion C4-5, C5-6, and C6-7.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to cervical spine injury status-post fusion C4-5, C5-6, and C6-7.  The examiner should describe all functional impairment from the cervical spine injury status-post fusion C4-5, C5-6, and C6-7.

4.  The AOJ should issue a statement of the case addressing entitlement to increased ratings for thoracolumbar spine pain, currently rated as 10 percent disabling prior to April 20, 2006, and 40 percent disabling since April 20, 2006.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

5.  Thereafter, readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






